DETAILED ACTION

Claim status

This action is in response to applicant filed on 05/06/2022.
Claims 1, 3-7, 11, 12, 14-15 and 17 have been amended.
Claims 2, 13 and 16 have been cancelled
Claims 18-19 are new.
 Claims 1, 3-12, 14-15 and 17-19 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/06/2022, with respect to the rejection of the claims under 35 USC 102/103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 102/103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, 14-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a driver state determination apparatus for use in an automobile, the driver state determination apparatus comprising: circuitry configured to: recognize whether a first voluntary function of the driver works normally, including estimate saliency or motion in an external environment; detect a line of sight of the driver; determine whether the line of sight of the driver follows the saliency or motion, wherein, on condition that the light of sight does not follow the saliency or motion, determine that the first voluntary function is not working normally;  recognize whether a second voluntary function of the driver, which is a lower voluntary function than the first voluntary function, works normally; and recognize that an involuntary function of the driver does not work normally on condition that the involuntary function remains in an abnormal state for at least a specified time, wherein on condition that the first voluntary function does not work normally, change determination criteria for recognition of the second voluntary function and/or2Application No. 17/035,767 Reply to Office Action of January 7, 2022the specified time required for the involuntary function recognition, and on condition that the second voluntary function does not work normally, change the specified time for the involuntary function recognition.

The closest prior art of record is Denso (JP 2016/045714) where it teaches a driver state determination apparatus for use in an automobile, the driver state determination apparatus comprising: circuitry configured to: recognize whether a first voluntary function of the driver works normally,
recognize whether a second voluntary function of the driver, which is a lower voluntary function than the first voluntary function, works normally; and recognize that an involuntary function of the driver does not work normally on condition that the involuntary function remains in an abnormal state for at least a specified time, wherein on condition that the first voluntary function does not work normally, change determination criteria for recognition of the second voluntary function and/or the specified time required for the involuntary function recognition,. However, the cited reference fail to individually disclose, or suggest when combined, recognize whether a first voluntary function of the driver works normally, including estimate saliency or motion in an external environment; detect a line of sight of the driver; determine whether the line of sight of the driver follows the saliency or motion, wherein, on condition that the light of sight does not follow the saliency or motion, determine that the first voluntary function is not working normally and on condition that the second voluntary function does not work normally, change the specified time for the involuntary function recognition.
Another relevant art is Arakawa et al. (US 2008/0006651) where it teaches recognize whether a first voluntary function of the driver works normally, including estimate saliency or motion in an external environment; detect a line of sight of the driver; determine whether the line of sight of the driver follows the saliency or motion, wherein, on condition that the light of sight does not follow the saliency or motion, determine that the first voluntary function is not working normally. However, the cited reference fail to individually disclose, or suggest when combined, that on condition that the second voluntary function does not work normally, change the specified time for the involuntary function recognition.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically that on condition that the second voluntary function does not work normally, change the specified time for the involuntary function recognition in combination with the recited structural limitations of the claimed invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689